DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed 07 July 2021, claims 1-15 remain pending, amendments to claim 1 have been added.
The 103 rejections are maintained in this Office Action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-15 are is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “the fusion prevention part contacting the insulation part but not fused to the insulation part”. The specification of the filed application does not provide supporting material for this new limitation of the claim. Additionally, this rejection applies to claims 2-15 as the claims draw dependency from claim 1.

Claim Rejections - 35 USC § 103
Claims 1-3, 6, 8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (KR 20160125920 A with US 2018/0053976 A1 being cited in this office action to as an English equivalent) in view of Miyazawa et al (US 2008/0254360 A1). Hereinafter referred to as Park in view of Miyazawa.
Regarding claim 1, Park discloses a pouch type secondary battery ([0033]) comprising: 
an electrode assembly (“inner cell 14” [0038]) in which a positive electrode and a negative electrode and a separator are alternately laminated ([0061]);
a battery case accommodating the electrode assembly in an inside thereof (“pouch sheath material 12” [0038]);
an electrode tab connected to the electrode assembly and protruding from one side of the electrode assembly (the left-hand portion of “14” in Fig. 4 where the positive and negative electrodes, and separators converge);
a first electrode lead having an inner end electrically connected to the electrode tab (the upper 10 shown in Fig. 4, “first electrode lead” [0040]);
a second electrode lead (the lower 10 shown in Fig. 4, “second electrode lead” [0040]) having an inner end mechanically (Fig. 4 via 13) and electrically (“in electric contact with each other” [0041]) coupled to an outer end of the first electrode lead (Fig. 4 
a connection part mechanically (Fig. 4) and electrically (“a film-like connection member 13 is used to connect the first electrode lead and the second electrode lead electrically” [0040]) coupling the first and second electrode leads to each other; and
a fusion prevention part (11’ Fig. 4, “second sealing member” [0056]) located at a second portion at one surface of the first electrode lead (Fig. 4 where 11’ is located in a middle portion of the lower surface of the first electrode lead) to prevent the first electrode lead from being fused to the insulation part (“the second sealing member functions to absorb the vibrational impact that may be applied to the film-like connection member” [0057] and “may be broken by the pressure” [0058], which implies that the second sealing member creates a seal and not a fusion between the first electrode lead and an insulation part).
Park does not disclose that the secondary battery comprises an insulation part bonding a first portion of each of the first and second electrode leads to the battery case, fusing around the first portion of each of the first and second electrode leads, and that the fusion prevention part contacts the insulation part but not fused to the insulation part, thereby preventing the second portion of the first electrode lead from being fused to the insulation part.
However, Miyazawa discloses a pouch type secondary battery (“thin-type battery” [0012]) comprising an electrode assembly (“electrochemical cell” [0012]), a battery case accommodating the electrode assembly (“package 3” [0012]), and an electrode lead (“metal lead” [0012], 2 Fig. 1, corresponding to the first and second electrode lead structure of the instant 
Therefore, it would have been obvious for a person having ordinary skill in the art to add an insulation part to the pouch type secondary battery of Park, in view of Miyazawa, such that it bonds the first and second electrode leads to the battery case by fusing around portions of each of the first and second electrode leads such as the upper surface of the first electrode lead, the lower surface of the second electrode lead, and the lateral sides of the first and second electrode leads where the electrode leads are comprised of a composite coating layer that is obtained by using a chemical conversion treatment (Miyazawa [0013]) or a treatment liquid (Miyazawa [0023]), in order to achieve a pouch type secondary battery arrangement that insulates the portions of the first and second electrode leads from a metal foil of 
Regarding claim 2
Regarding claim 3, Modified Park discloses all of the limitations for the pouch type secondary battery as set forth in claim 1 above, and wherein the fusion prevention part is an abraded portion of the one surface of the first electrode lead (Miyazawa [0013] as the metal lead or the electrode, including all of its surfaces as indicated in Figs. 2A-2C, is chemically treated to form the composite coating layer that is used to fuse the insulation part to the electrode).
Regarding claim 6, Modified Park discloses all of the limitations for the pouch type secondary battery as set forth in claim 1 above, and wherein the insulation part comprises an acid-treated polyolefin-based resin (Miyazawa “The insulation layer 8 is made of a resin material… for example, a cross-linked polyolefin resin” [0021], which is a part of the insulation part and is fused to the electrode leads and is treated with the composite coating layer Miyazawa [0013] and is a “liquid containing not only polyacrylic acid…” Miyazawa [0023]).
Regarding claim 8, Modified Park discloses all of the limitations for the pouch type secondary battery as set forth in claim 1 above, and wherein the fusion prevention part is a tape attached to the position at the one surface of the first electrode lead (Park where the fusion prevention part of Park is described as a “sealing member” [0056], is a “material [that] has no conductivity” [0060] and is a thin strip as shown in Fig. 4, which reads upon the limitation of “a tape” of the instant application).
Regarding claim 12, Modified Park discloses all of the limitations for the pouch type secondary battery as set forth in claim 1 above, and wherein a bonding force between the fusion prevention part and a confronting surface of the first electrode lead or the insulation part is less 
Regarding claim 13, Modified Park discloses all of the limitations for the pouch type secondary battery as set forth in claim 1 above, and wherein the connection part is made of a conductive polymer comprising an electrically conductive material (Park “conductive polymer film” [0044]).
Regarding claim 14, Modified Park discloses all of the limitations for the pouch type secondary battery as set forth in claim 1 above, and appears to disclose wherein the connection part has a thickness of 1 µm to 500 µm (Part connection part 13 is described to be a “film-like connection member”, emphasis added, [0057], and the anode collector of Park is described as a “film” [0068] and is disclosed to have a thickness of “3-500 µm” [0068]. A person of ordinary skill in the art would find it obvious to deduce that the magnitude in the use of “film” would fall in this range.).
Regarding claim 15, Modified Park discloses all of the limitations for the pouch type secondary battery as set forth in claim 1 above, and wherein the insulation part surrounds a location at which the first and second electrode leads are connected to each other by the connection part (Miyazawa Fig. 2C where 6, or 7 and 8, surround the electrode lead 2, which represents the structure of the first and second electrode leads of the instant application and the connection part would be disposed within the area that 2 points to).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20160125920 A, or US 2018/0053976 A1 as its English equivalent) in view of Miyazawa (US 2008/0254360 A1) as applied to claim 1 above, and further in view of Tsukamoto et al (US 2011/0086264 A1). Hereinafter referred to as Modified Park in view of Tsukamoto.
Regarding claim 4, Modified Park discloses all of the limitations for the pouch type secondary battery as set forth in claim 1 above, but does not disclose wherein the fusion prevention part is a non-surface-treated portion of the one surface of the first electrode lead.
However, Tsukamoto discloses a pouch type secondary battery (10 Fig. 3, “electro-chemical device” [0065]) with a first electrode lead (A1 or K1 Fig. 3, “leads” [0066]) comprising of a fusion prevention part (7 Fig. 4, “flattening-processed region” [0074]), and an insulation part (“resin layers R1, R2” [0066]) fused around a portion of each of the first and second electrode leads (R1 and R2 Fig. 2) and bonds the first electrode lead to the battery case (“disposed at only the seal parts P1, P2, P3, P4 in peripheries of the four sides of the rectangular package P” [0067] in which P1 is where the first electrode lead is disposed). Tsukamoto teaches wherein the fusion prevention part is a non-surface-treated portion of the one surface of the first electrode lead (“Each of the leads A1, K1 is provided with a flattening-processed region 7 formed by pressing” [0074], 7 Figs. 3 and 4), and that a portion of the battery case that is bonded with the first electrode lead is subjected to thermocompression bonding ([0074]) such that the non-surface-treated portion of the first electrode lead bite into the insulation part, restraining the first electrode lead from moving in the X-axis direction indicated in Fig. 4 ([0076]), which is a direction towards the outside of the battery case.
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the first electrode lead of Modified Park in view of Tsukamoto such that the fusion 
Regarding claim 5, Modified Park discloses all of the limitations for the pouch type secondary battery as set forth in claim 4 above, and wherein a remaining portion of the one surface of the first electrode lead is surface treated (Miyazawa Fig. 2A where the modification made from Tsukamoto imparts a pressed region on 2 where 6 surrounds 2, and remaining portions of 5 is a surface treated region, which contains polyacrylite acid and polyacrylic acid imide ([0023]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20160125920 A, or US 2018/0053976 A1 as its English equivalent) in view of Miyazawa (US 2008/0254360 A1), and further in view of Kim (US 2008/0311469 A1). Hereinafter referred to as Modified Park in view of Kim.
Regarding claim 7, Modified Park discloses all of the limitations for the pouch type secondary battery as set forth in claim 6 above, but does not discloses wherein the polyolefin-based resin comprises polypropylene.
However, Kim discloses a pouch type secondary battery (“pouch-type rechargeable battery” [0032]) comprising an insulation part fused around a portion of a first electrode lead (“insulation layers 80a and 80b” [0041], Fig. 4, which is of a pouch formed of “top 30 and bottom 40” [0040] and surround taps 17 and 19 as shown as 20 in Figs. 1 and 2) and bonding the first electrode lead to a battery case (“to improve the coherence between the electrode taps and 
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the insulation part of Modified Park in view of Kim such that it comprises of a polyolefin-based resin that is a polypropylene in order to achieve a pouch type secondary battery in which the battery case melts in the range of 90 ºC to 160 ºC to facilitate sealing.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20160125920 A, or US 2018/0053976 A1 as an English equivalent) in view of Miyazawa et al (US 2008/0254360 A1), and further in view of Choi et al (KR 2013/0042954 A). Hereinafter referred to as Modified Park in view of Choi.
Regarding claim 9, Modified Park discloses all of the limitations for the pouch type secondary battery as set forth in claim 8 above, but does not disclose wherein the tape comprises normal propylene that is not acid-treated.
However, Choi discloses a pouch type secondary battery (“cell assembly” [0013], 20 Fig. 1) comprising a first electrode lead (“negative electrode lead” [0035], 25 Fig. 2) and a fusion prevention part (34 Fig. 4, “insulating tape” [0059]) located at a position at one surface of the first electrode lead (“insulating tape 34 may cover neither the upper portion nor the lower portion of the rupturing separator A, but only one of them” [0059]), comprising of a tape (“insulating tape 34” [0059]). Choi teaches wherein the tape comprises normal propylene that is not acid-treated (“may be formed of any one selected from the group consisting of… a polypropylene 
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the fusion prevention part that comprises of tape of Modified Park in view of Choi such that it comprises normal propylene that is not acid-treated in order to obtain a pouch type secondary battery that has a means for protection over a soldering or welding between the first electrode lead and the secondary battery tab.
Regarding claims 10 and 11, Modified Park discloses all of the limitations for the pouch type secondary battery as set forth in claim 1 above, but does not disclose wherein the fusion prevention part is a film attached to the insulation part, the film contacting the position at the one surface of the first electrode lead, and
wherein the film comprises normal propylene that is not acid-treated.
However, Choi discloses a pouch type secondary battery (“cell assembly” [0013], 20 Fig. 1) comprising a first electrode lead (“negative electrode lead” [0035], 25 Fig. 2), an insulation part fused around a portion of the first electrode lead and bonding the first electrode lead to the case of the battery (thin portions surrounding 25 at the edge of the battery case shown in Fig. 1), and a fusion prevention part (34 Fig. 4, “insulating tape” [0059]) located at a position at one surface of the first electrode lead (“insulating tape 34 may cover neither the upper portion nor the lower portion of the rupturing separator A, but only one of them” [0059]). Choi teaches wherein the fusion prevention part is a film (“polypropylene film” [0059]) attached to the insulation part (Fig. 1 where 34 is attached to the thin portions surrounding 25 by way of electrode lead 25), the film contacting the position at the one surface of the first electrode lead (Fig. 4 where 34 makes 
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the fusion prevention part that comprises of tape of Modified Park in view of Choi such that it is a film attached to the insulation part, the film contacting the position at the one surface of the first electrode lead, and wherein the film comprises normal propylene that is not acid-treated. The person of ordinary skill in the art would be able to obtain a pouch type secondary battery that has a means for protection over a soldering or welding between the first electrode lead and the secondary battery tab.

Response to Arguments
Applicant's arguments filed 30 September 2021 have been fully considered but they are not persuasive.
Applicant appears to argue that the prior art Park reference does not disclose the newly amended claim 1 that recites that the fusion prevention part contacts the insulation part but is not fused to the insulation part. More specifically, the fusion prevention part 11’ of Park does not contact the insulation part of the secondary prior art reference Miyazawa after modification to Park.
However, as this Office Action has disclosed, the fusion prevention part of Park (or the second sealing member 11’) extends to the lateral and vertical sides of the first and second . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721